DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, directed to claims 1-12, made in the response received on 10/21/2022 is acknowledged. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected s, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vuillemot (US 10,799,325 B2) in view of Vuillemot (US 8,366,445 B2) henceforth (Vuillemot (‘445)).
Regarding claim 1, Vuillemot teaches a method for printing an appliance directly onto a surface of at least one tooth of a patient (abstract; “an additive manufacturing apparatus ( e.g. , a 3-D printer ) having a tool head ( e.g., a print head )…allowing fabrication of a planned dental structure directly on an existing dental structure”), the method comprising: 
Using optical digital scanning techniques (e.g. laser scanning) to determine the conformational surface structure and dimensions needed for the fixture and employing computer-aided manufacturing (CAD) techniques for fabricating a customized fixture for a patient (Col. 4 lines 54-59) and forming the artificial dental structure directly on existing dental structure that has been prepared for receipt of the restoration using stereolithographic or additive manufacturing (Col. 3 lines 7-12). Vuillemot suggests that a known technique can be used for planning the desired dental structure (Col. 5 lines 12-16) but does not explicitly teach the method including the steps of:
scanning the surface of the at least one tooth with an intra-oral scanner; 
generating a 3D image of the surface of the at least one tooth within a computer communicated with the handheld print head device; 
applying a 3D representation of the appliance to the generated 3D image to create a 3D printing blueprint; and 
directly printing the appliance on the surface of the at least one tooth using the handheld print head according to the 3D printing blueprint.  
Vuillemot (‘445) teaches a method in the same field of endeavor of additive manufacturing for forming a dental apparatus (abstract). Vuillemot (‘445) teaches the method includes scanning an existing dental structure to generate a three-dimensional first digital model of the existing dental structure and using the generated digital model and modified versions of the existing dentition to create a dental representation of the device to be printed (Col. 7 lines 33-46). Vuillemot (‘445) teaches the scanning can be done with a conventional optical scanner (Col. 9 lines 60-67) and the computer, which includes the CAD program on which the planning is done, is in communication with a CNC printing device (Col. 9 line 57 – Col. 10 line 7).   
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the method of Vuillemot to include the steps of scanning the existing teeth using an intraoral scanner to generate a 3D image or model of the teeth in a computer program that is in communication with the printing device and using it to create a 3D representation of the appliance, as taught by Vuillemot (‘445), because they are proper steps known in the art for planning a custom device to be 3D printed. 
The modified method implies that a blueprint, which is defined as “a design plan or something that acts as a plan, model or template” by Oxford Languages, is created when the 3D representation of the appliance to be made is created. The modified method also teaches that the blueprint is used for printing the device of Vuillemot directly onto the surface of a tooth, since the program that stores the blueprint is in communication with the printer. 
In addition, “handheld” is defined as “designed to be held in the hand” by Oxford languages. The device of Vuillemot is capable of being held in the hand by grabbing the printhead 42, moving table 30 or when adjusting the position of the cart 44. 

Regarding claim 2, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 1 (see rejection above). Vuillemot teaches the method further comprising: preparing the surface of the at least one tooth before directly printing the appliance to the surface of the at least one tooth using the handheld print head according to the 3D printing blueprint (Vuillemot, Col. 5 lines 9-11; “Before the fixture is prepared and installed, the teeth can be prepared for the dental restoration, such as by roughening surfaces of the teeth to promote bonding”).  
Regarding claim 3, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 2 (see rejection above).  Vuillemot teaches that “the teeth can be prepared for the dental restoration, such as by roughening surfaces of the teeth to promote bonding” (Vuillemot, Col. 5 lines 9-11), but is silent to preparing the surface of the at least one tooth explicitly comprising cleaning, etching, reducing a structure of the at least one tooth, or sealing the surface of the at least one tooth. 
Vuillemot (‘445) teaches that the teeth may be pre-treated for restoration by etching, priming or bonding (Vuillemot (‘445), Col. 17 lines 19-21).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Vuillemot to include the step of etching for preparing the tooth, as taught by Vuillemot (‘445), because it would be a proper technique known in the art for roughening a surface of a tooth for enhanced bonding. 
Regarding claim 4, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 1 (see rejection above), wherein generating a 3D image of the surface of the at least one tooth within a computer communicated with the handheld print head device comprises recognizing an anatomy corresponding to the at least one tooth (see Figure 1 of Vuillemot ‘445). Figure 1 indicates that generating the 3D model 100 includes recognizing the anatomy of the patient’s dentition including the teeth (114) and gum (112).  
Regarding claim 6, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 1 (see rejection above). Vuillemot teaches the method wherein directly printing the appliance on the surface of the at least one tooth (14, Fig. 3B) using the handheld print head (42, Fig. 3B) according to the 3D printing blueprint comprises depositing a plurality of layers of dental material on or about the surface of the at least one tooth until the appliance has been formed (Vuillemot, Col. 4 line 66 – Col. 5 line 3 and see Figure 3B).  
Regarding claim 7, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 6 (see rejection above). Vuillemot teaches the method wherein directly printing the appliance on the surface of the at least one tooth (14) using the handheld print head (42) according to the 3D printing blueprint comprises performing a plurality of passes over the surface of the at least one tooth with the handheld print head device, each one of the plurality of passes depositing at least one of the plurality of layers of dental material on or about the surface of the at least one tooth until the appliance has been formed (Vuillemot, Col. 4 line 66 – Col. 5 line 3 and see Figure 3B; “in which successive layers are deposited or laid down in different shapes”). 
The teachings of Vuillemot indicate that a plurality of passes must be performed since successive layers of material are to deposit on top of each other in different shapes.
Regarding claim 10, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 4 (see rejection above). Vuillemot teaches the method wherein directly printing the appliance on the surface of the at least one tooth using the handheld print head according to the 3D printing blueprint only when the anatomy corresponding to the at least one tooth is recognized. The anatomical structures including the teeth 114 and gum 112 are recognized for generating the 3D model first and the model is then used for printing the device onto the teeth. 
Regarding claim 11, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 1 (see rejection above). Vuillemot (‘445) teaches the method wherein scanning the surface of the at least one tooth comprises scanning a portion of a dental arch of the patient and wherein generating the 3D image of the surface of the at least one tooth comprises the scanned portion of the dental arch of the patient because they are proper steps known in the art for planning a custom device to be 3D printed. Vuillemot in view of Vuillemot (‘445) teaches that the scanned model of the teeth (100, Vuillemot ‘445) includes multiple teeth and a portion of the gum (112, see figure 1), which are part of the dental arch, and the generated model reflects that scanned portion of the dental arch (see 100, Fig. 1 of Vuillemot ‘445). 
Regarding claim 12, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 1 (see rejection above). Vuillemot teaches the method wherein directly printing the appliance on the surface of the at least one tooth using the handheld print head according to the 3D printing blueprint comprises directly printing a veneer, a crown, an aligner attachment, a retainer, or an orthodontic bracket on the surface of the at least one tooth. Vuillemot discloses that the invention is an improvement on commonly known techniques for fabricating a dental prosthetic or restoration and that the prosthetic may be an inlay, onlay, crown , bridge or veneer  (Vuillemot, Col. 1 lines 19-36).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vuillemot (US 10,799,325 B2) in view of Vuillemot (US 8,336,445 B2) and further in view of Mark et al. (2014/0291886 A1). 
Regarding claim 5, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 1 (see rejection above). Vuillemot teaches that a fixture is used to affix the printer relative to the dental structure to prevent mispositioning of the tool head during the printing process and that the fixture includes buccal blocks 16, 18 that are configured to conform very precisely to facial surfaces of the teeth 14 and to prevent unacceptable movement of the print head during the dental restoration process (Col. 3 lines 13-41). In addition, fasteners may be used to fix the device in place to avoid movement of the device with respect to the teeth (Col. 3 line 66 – Col. 4 line 3).  
However, Vuillemot does not teach the method further comprising continually monitoring the position of the handheld print head device relative to the surface of the at least one tooth.
Mark et al. teaches a method in the same field of endeavor of methods for using devices for 3D printing onto a surface (abstract). Mark teaches a device for 3D printing device includes a print head (10) that is positioned and orientated relative to a surface of a build plate (16). Mark teaches that the printing system may include position and displacement sensors to monitor the position and movement of the nozzle relative to the build surface during printing ([0143] lines 1-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Vuillemot in view of Vuillemot (‘445) to include sensors that continuously monitor the position and displacement of  the print head relative to the printing surface, as taught by Mark, because it would warn the user of any mispositioning or unwanted movement of the print head relative to the tooth surface during printing, thus catching errors and giving the opportunity to fix an issue before the print is done. This would save time the dentist time and prevent unwanted circumstances that may result in having to repeat the whole process all over again. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vuillemot (US 10,799,325 B2) in view of Vuillemot (US 8,336,445 B2) and further in view of Tijoe et al. (US 2013/0244197 A1). 
Regarding claim 8, Vuillemot in view of Vuillemot (‘445) teaches the method of claim 6 (see rejection above) but is silent to wherein depositing a plurality of layers of dental material on or about the surface of the at least one tooth until the appliance has been formed comprises automatically matching a color, texture, or translucency of the surface of the at least one tooth.  
Tijoe et al. teaches a device and method in the analogous art of devices for achieving optimal dental prosthesis (abstract). Tijoe teaches the device is able to process and match images for automatic shade, color or texture information for a target tooth to achieve an optimal dental prosthesis (abstract and [0022] lines 1-4) and the dental shade matching may use images of neighboring teeth ([0073] lines 1-3). The object is to overcome the challenge of satisfying the aesthetic requirement of patients and selecting the correct shades to match the natural teeth during the fabrication of prosthesis ([0075] lines 1-6). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Vuillemot in view of Vuillmot (‘445) to include automatically matching shade, color or texture information for the device to be printed to achieve one that matches an existing tooth from the model, as taught by Tijoe, because it would enhance the method and add a convenient step to result in a satisfactory, aesthetic and natural looking dental printed device. 
Regarding claim 9, Vuillemot in view of Vuillemot (‘445), and further in view of Tijoe et al. teaches the method of claim 8 (see rejection above). Tijoe teaches the method further comprising matching a color, texture, or translucency of a tooth adjacent to the surface of the at least one tooth as it would provide a convenient step to result in a satisfactory, aesthetic and natural looking dental printed device. The modified method includes matching the shade of the tooth by referencing neighboring teeth to result in a natural look. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772    
/HEIDI M EIDE/               Primary Examiner, Art Unit 3772        11/16/2022